DETAILED ACTION
This communication is in response to the claims (RCE) filed on 01/12/2022. 
Application No: 16/697,697
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Daniel McClure on January 13, 2022.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1. (Currently Amended) An apparatus comprising:
an antenna arrangement comprising at least one antenna;
a communication interface for receiving a control signal;

wherein the apparatus is configured to use a second spatial electromagnetic radiation characteristic different from the predetermined test case responsive to instructions contained in the control signal to deviate from the predetermined test case in accordance with the control signal;
wherein the apparatus is configured such that the action overrides a different mode of operation at an indicated point of time of action.

2. (Original) The apparatus according to claim 1, wherein the antenna arrangement comprise one single antenna and wherein the first and second spatial electromagnetic radiation characteristic relates to at least one of a polarization of a transceived signal to which the antenna arrangement is adapted and an at least two dimensional pattern transceived with the antenna; or
wherein the antenna is an antenna array comprising a plurality of antennas and wherein the spatial electromagnetic radiation characteristic relates to at least one beam that is formed for transceiving a signal with the antenna array.

3. (Original) The apparatus according to claim 1, wherein the apparatus is configured to use the second spatial electromagnetic radiation characteristic in addition to the first spatial electromagnetic radiation characteristic or to disable the first spatial electromagnetic radiation characteristic responsive to using the second spatial electromagnetic radiation characteristic based on the control signal.

4. (Original) The apparatus according to claim 1, wherein the apparatus is configured to receive the control signal from a test environment comprising a measurement system and comprising a plurality of sensor elements configured to receive a signal with the second spatial electromagnetic radiation characteristic.

5. (Original) The apparatus according to claim 1, wherein the control signal is one of a set of control signals forming an associated message space being associated to a communication channel utilized via the communication interface.

6. (Original) The apparatus according to claim 1, wherein the control signal comprises, for using the second spatial electromagnetic radiation characteristic, instructions for the apparatus relating to at least one of:
a command to trigger actions; 
a command to synchronize timing, space, a frequency band or communication procedures;
a command to configure settings;
a command indicating a request to perform measurements with the antenna array;
a command to use an encryption protocol; and/or
a command to perform identification, authentication and/or traceability. 

7. (Original) The apparatus according to claim 1, wherein the apparatus is configured to directly control the antenna array by performing at least one of 

configuring phase shifters and/or gain values connected to the antenna array;
providing, to a baseband circuit, a signal pattern in a baseband used for communication with the antenna array, wherein the pattern is indicated by the control signal; 
changing a baseband configuration of the baseband circuit; and/or
application independently providing a signal to be transmitted with the antenna array to the baseband circuit, the signal to be transmitted indicated by the control signal.

8. (Original) The apparatus according to claim 1, wherein the apparatus is configured to transmit an output signal using the communication interface, wherein the apparatus is configured to perform at least one of:
receiving input samples with a complex portion and a real portion from a circuit controlling the antenna array, and including information indicating the input samples in the output signal;
evaluating a baseband of the apparatus and including information indicating results of the evaluation in the output signal; and/or 
evaluating commands transmitted to an application hardware layer of the apparatus and including information indicating the commands in the output signal.

9. (Original) The apparatus according to claim 1, wherein the communication interface is configured to operate in a frequency range out of band with respect to the second spatial electromagnetic radiation characteristic; or wherein the apparatus is configured to operate in a 

10. (Original) The apparatus according to claim 9, wherein the communication interface is logically and physically separated from communication performed with the antenna array.

11. (Original) The apparatus according to claim 1, wherein the predetermined test case is in accordance with a communication standard according to which the apparatus is configured to operate in a wireless communication network.

12. (Original) The apparatus according to claim 1, wherein the apparatus is configured to receive the control signal and to store information derived therefrom in a memory during a first time interval and to read, from the memory, the information derived from the control signal and to use the second spatial electromagnetic radiation characteristic during a second time interval.

13. (Original) The apparatus according to claim 1, wherein the apparatus is configured to receive the control signal and to store information derived thereof, the information containing instructions to execute an action at a time indicated in the control signal, wherein the apparatus is configured execute the action at the indicated time.



15. (Original) The apparatus according to claim 14, wherein the apparatus is configured to automatically transmit the response signal after having received instructions to change operation in the network and before changing the operation in the network.

16. (Original) The apparatus according to claim 14, wherein the apparatus is configured to determine a return into operation in the network as before to the change and to transmit a notification signal indicating that the action to be executed will be executed.

17. (Original) The apparatus according to claim 1, wherein the apparatus is a User Equipment associated to a base station to a base station of a first service provider; wherein the apparatus is configured to authenticate to a base station of a different service provider for using the second spatial electromagnetic radiation characteristic.

18. (Original) The apparatus according to claim 1, wherein the apparatus is configured to implement a security mechanism for communication performed with the communication interface.

19. (Original) The apparatus according to claim 1, wherein apparatus is configured to perform authentication the transmitter of the control signal by use of at least one of a software 

20. (Original) The apparatus according to 19, wherein the apparatus is configured to determine an action to be performed when using the second spatial electromagnetic radiation characteristic based on the use of at least one of a software key, a hardware key, a serial number, a MAC-ID and a Transceiver-ID by associating the information with a component of the apparatus to be used for using the second spatial electromagnetic radiation characteristic.

21. (Original) The apparatus according to claim 1, wherein the apparatus is a base station configured to operate a wireless communication network cell or a user equipment configured to be operated by a base station.

22. (Original) The apparatus according to claim 1, wherein the apparatus is configured to operate without a SIM-card in a wireless communication network.

23-26. (Canceled) 

27. (Original) A measurement system comprising:
a plurality of apparatus according to claim 1, operated in a wireless communication network cell; 


28-33. (Canceled)

34. (Currently Amended) A method for operating an apparatus comprising an antenna arrangement comprising at least one antenna and comprising a communication interface for receiving a control signal, wherein the apparatus is configured to use a first spatial electromagnetic radiation characteristic in accordance with a predetermined test case independent from the control signal, using the antenna arrangement, the method comprising:
using a second spatial electromagnetic radiation characteristic different from the predetermined test case responsive to instructions contained in the control signal so as to deviate from the predetermined test case in accordance with the control signal;
such that the action overrides a different mode of operation at an indicated point of time of action.

35. (Canceled) 

36. (Previously Presented) The apparatus of claim 17, wherein the control signal is received from the base station of the different service provider.



38. (New) The measurement system according to claim 27, wherein the coordinator node is configured to comprise information into the control signal, the information indicating that a radiation characteristic of the apparatus receiving the control signal is to be adapted so as to exclude a Line of Sight path between the apparatus receiving the control signal and the coordinator node from the radiation characteristic.


***
 
Reasons for allowance
Claims 1-22, 27, 34, 36 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 An apparatus comprising:
an antenna arrangement comprising at least one antenna;
a communication interface for receiving a control signal;

wherein the apparatus is configured to use a second spatial electromagnetic radiation characteristic different from the predetermined test case responsive to instructions contained in the control signal to deviate from the predetermined test case in accordance with the control signal;
wherein the apparatus is configured such that the action overrides a different mode of operation at an indicated point of time of action.



The representative claim 34 distinguish features are underlined and summarized below:
 A method for operating an apparatus comprising an antenna arrangement comprising at least one antenna and comprising a communication interface for receiving a control signal, wherein the apparatus is configured to use a first spatial electromagnetic radiation characteristic in accordance with a predetermined test case independent from the control signal, using the antenna arrangement, the method comprising:
using a second spatial electromagnetic radiation characteristic different from the predetermined test case responsive to instructions contained in the control signal so as to deviate from the predetermined test case in accordance with the control signal;
such that the action overrides a different mode of operation at an indicated point of time of action.


 		
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 34 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Duchesne, Baxley and FOEGELLE teaches following:
 	Duchesne (US 9476925 B2) teaches a method for electromagnetically testing an object, a method in which electromagnetic radiation is directed by a probe in a predetermined main aiming direction toward a predetermined test point at which the object is located. The invention is characterized in that the probe and a stand for the object are moved relative to one another by a mechanical moving device according to a movement representative of a predetermined angular spread statistic relative to the main aiming direction, in order to generate, by means of the probe, electromagnetic radiation having said predetermined angular spread statistic relative to the main aiming direction.

Baxley (US 20150350228 A1) teaches that systems and methods can support threat detection using electromagnetic signatures. One or more sensors comprising radio receivers may receive radio frequency signals within an electromagnetic environment. Radio frequency signatures may be identified from one or more of the radio frequency signals. A baseline electromagnetic environment may be established from the radio frequency signatures. The radio frequency signatures may be monitored over time to detect variations from the baseline electromagnetic environment. Variations in the electromagnetic environment may be evaluated against stored threat signatures. Operator interfaces may present indications of threats determined from evaluating the variations in the electromagnetic environment. 

FOEGELLE (US 20180027434 A1) teaches a method and system for measurement of a device under test (DUT). According to one aspect, a system includes a first positioner having a first antenna and a second positioner having a second antenna. The system also includes circuitry configured to cause the first antenna to radiate a test signal to the DUT and to implement one of a probing mode and an interference mode. The probing mode causes, for each of at least one position of the first antenna, the second antenna to receive a signal from the DUT at each of the second set of positions of the second antenna. The interfering mode causes, for each of at least one position of the first antenna, the second antenna to transmit an interfering signal to the DUT at each of the second set of positions of the second antenna.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
	wherein the apparatus is configured to use a second spatial electromagnetic radiation characteristic different from the predetermined test case responsive to instructions contained in the control signal to deviate from the predetermined test case in accordance with the control signal;
wherein the apparatus is configured such that the action overrides a different mode of operation at an indicated point of time of action.

 
Duchesne teaches a method for electromagnetically testing an object; but failed to teach one or more limitations including, 
wherein the apparatus is configured to use a second spatial electromagnetic radiation characteristic different from the predetermined test case responsive to instructions contained in the control signal to deviate from the predetermined test case in accordance with the control signal;
wherein the apparatus is configured such that the action overrides a different mode of operation at an indicated point of time of action.


Baxley and FOEGELLE alone or in combination failed to cure the deficiency of Duchesne.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a measurement system for testing an apparatus by receiving a signal having a spatial electromagnetic radiation characteristic the apparatus. The invention further relates to a method for closed loop test and measurement procedures using a Measurement Control Channel and associated message space and protocol for "over the air" test and measurement procedures. Over-the-Air (OTA) measurements become an important means in order to measure specific antennas properties, e.g., performance tests of array antennas, while the antenna is actively using one, a few or many antenna elements. Further, OTA testing and measurements (T&M) become an important aspect for performance and compliance evaluation of wireless devices, especially for 4G, 5G and other current and future wireless communication systems.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645